UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 00-6982
PAUL GEORGE KRATSAS, a/k/a P. J.
Kratsas,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                  (CR-92-208-H, CA-95-2007-H)

                      Submitted: April 20, 2001

                       Decided: May 4, 2001

    Before NIEMEYER, MICHAEL, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Beth M. Farber, Assistant Federal Public Defender, Baltimore, Mary-
land, for Appellant. Stephen M. Schenning, United States Attorney,
Barbara S. Skalla, Assistant United States Attorney, Greenbelt, Mary-
land, for Appellee.
2                     UNITED STATES v. KRATSAS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Paul George Kratsas seeks to appeal the district court’s order deny-
ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).
The district court granted a certificate of appealability. We have
reviewed the record and the district court’s order and find no revers-
ible error.

   Kratsas was convicted of conspiracy to possess with the intent to
distribute cocaine. Kratsas’ first attorney negotiated a plea agreement
with the Government that would have exposed Kratsas to a maximum
penalty of twenty years’ imprisonment. Kratsas fired his attorney at
the Fed. R. Crim. P. 11 hearing, retained a new attorney, proceeded
to trial, and was convicted. Due to his two previous drug related fel-
ony convictions and the quantity of cocaine charged, more than five
kilograms, Kratsas received the mandatory sentence of life imprison-
ment.

   We affirmed Kratsas’ conviction and sentence on direct appeal in
a published opinion. See United States v. Kratsas, 45 F.3d 63 (4th Cir.
1995). Kratsas filed a petition pursuant to 28 U.S.C.A. § 2255, which
was denied by the district court in a published opinion. See Kratsas
v. United States, 102 F. Supp.2d 320 (D. Md. 2000). The district court
granted a certificate of appealability. Kratsas noted a timely appeal,
raising two issues: (1) the impact of Apprendi v. New Jersey, 530 U.S.
466 (2000), on his trial, and (2) ineffective assistance of counsel.

   Under United States v. Sanders, ___ F.3d ___, 2001 WL 369719
(4th Cir. Apr. 13, 2001) (No. 00-6281), Kratsas’ Apprendi claim is
procedurally barred because it was raised in the first instance on
appeal of the denial of collateral relief. In Sanders, this Court con-
cluded that Apprendi did not announce a new rule of constitutional
law that fell under any exception of Teague v. Lane, 489 U.S. 288
                      UNITED STATES v. KRATSAS                        3
(1989), to permit retroactive application on collateral review. Sand-
ers, 2001 WL 369719, at *6.

   We review Kratsas’ ineffective assistance of counsel claim de
novo. Becton v. Barnett, 920 F.2d 1190, 1192 (4th Cir. 1990). We
find the district court correctly concluded: (1) Kratsas was informed
by his attorney that he faced a mandatory life sentence if he pro-
ceeded to trial and lost; and (2) his attorney’s conduct did not fall
below an objective standard of reasonableness. See Strickland v.
Washington, 466 U.S. 668, 687-88 (1984); see also Jones v. Murray,
947 F.2d 1106 (4th Cir. 1991) (holding attorney need not insure client
understands all of what he is told). Accordingly, we affirm the district
court’s order substantially on the reasoning of the district court. See
United States v. Kratsas, Nos. CR-92-208-H; CA-95-2007-H (D. Md.
June 29, 2000). We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED